El Juez Asociado Se. Figueras,
emitió la siguiente opinión del Tribunal.
El presente es nn recurso de apelación interpuesto por Don Santiago Quilichini contra sentencia de la Corte de Mayagüez que le condenó á 250 dollars de multa y á Mo-jica y á (Jarcia á cien á cada uno y á una tercera parte de costas á cada uno. de los tres. El Fiscal del Distrito de Mayagüez, con fecha 15 de Abril de 1903, formuló su acusa-ción, debidamente jurada, en los términos siguientes:-
“En la noche del 7 de Septiembre del año 1902 Santiago Quili-chini, que es dueño de una destileria en el término Municipal de Sa-bana Grande, que forma parte del Distrito arriba citado, y con la maliciosa intención de defraudar al -Erario Insular, en nueve dollars, cantidad que habia de satisfacer en los sellos de Bentas In-ternas por derecho de consumo, sacó de su depósito doce y medio galones de ron que hizo entregar á Nicomedes Mojica, su media-nero, sin entregarle factura alguna creditiva de haber satisfecho -aquel impuesto, cuyo Mojica lo recibió á sabiendas de que se trataba de un contrabando, y los trasportó hasta la tienda de Antonio Gar-*212cía, quien asimismo sabiendo que se trataba de un contrabando, compró al Mojica nueve galones de los doce y medio que éste lle-vaba. Este hecho es contrario á la ley para tal caso prevista y á la paz y dignidad del Pueblo de Puerto Rico.”
Los acusados se declararon no culpables, y se procedió á la celebración del juicio que tuvo lugar el veinte de Julio último, en cuyo acto se practicó toda la prueba propuesta por las partes, sin que se promoviese incidente de ninguna especie, ni se consignase protesta alguna, y en tales condi-ciones, en veinticuatro de Julio de 1903, se dictó sentencia condenando á cada uno de los tres acusados á las penas de que se deja hecho mérito. Contra esa sentencia interpuso apelación solamente Don Santiago Quilichini, utilizando el derecha que le concedió la ley que otorga también dicho re-curso por “misdemeanor,” j elevadas á este Tribunal las copias prevenidas por la ley, se ordenó á petición de la re-presentación de Quilichini, que se elevara también á es-ta Corte Suprema el sumario instruido con motivo del de-lito de que se trata, como así se verificó. Examinado dicho sumario aparece al comienzo del mismo una comunicación dirigida al Hon. Attorney General, con fecha 18 de Septiem-bre de 1902, en la cual se contiene el siguiente párrafo:
“Al propio tiempo debo significar á vos que Don Santiago Qui-lichini y su hijo Vicente se encuentran detenidos en este Depósito Municipal, por orden del Señor Investigador hasta Ínterin presten ■fianza legal para responder al cargo que se les hace en sus respec-tivos expedientes.”
Al formalizar el Letrado de Quilichini el recurso de apelación, alegó como motivos los siguientes: Primero. Que su representado fue detenido en la Cárcel del Pueblo de Sa-bana Grande en 16 de Setiembre de 1902, en virtud de de-nuncia presentada contra él y otros por el Agente de Rentas Internas y por orden del Juez de Paz; y el Fiscal presentó la acusación ante la Corte del Distrito de Mayagüez, en 15 *213de Abril de 1903, es decir, doscientos nueve días después de la detención, por lo que el abogado Don Fernando Váz-quez, defensor entonces de Quilicbini, solicitó de la Corte, en el acto del juicio, que declarase sin lugar la acusación, lo que no fué aceptado y continuó el acto á pesar de que el Fiscal nada objetó para demostrar que la acusación estaba bien presentada, ni para justificar la dilación, pero que no se bizo constar lo referido en el acta sin duda porque en aquélla fecba no existía el recurso de apelación por “misdemeanor,” habiéndose infringido, por tanto, artículo 448 del Código de Enjuiciamiento Criminal. Para comprobar la tardanza entre la detención y la acusación se ba presen-tado ante esta Corte Suprema una certificación expedida por el Juez de Paz de Sabana G-rande, en la cual consta que Don Santiago Quilicbini fué puesto á disposición de dicho Juz-gado por orden del Investigador de lientas Internas y en calidad de detenido, en 16 de Septiembre de 1902, en cuya situación continuó basta el 19 del mismo mes en que se le puso en libertad provisional, por haber prestado fianza personal por la cantidad de ochocientos dollars. Segundo. Que después de formulada la acusación por el Agente de Rentas Internas y de otras diligencias practicadas sobre la situa-ción de los denunciados, Don Santiago Quilicbini obtuvo del Hon. Tesorero que se midiese todo el ron, y de esta opera-ción resultaron cincuenta y' seis galones de menos, sin to-mar en cuenta las pérdidas ó mermas por evaporación y en cuya diferencia están contenidos los dos galones y un quinto de ron á que se contrae la denuncia y la acusación Fiscal, habiendo satisfecho el dueño de la fábrica Don Santiago Quilicbini el importe de los derechos por 56 galones á ra-zón de sesenta centavos cada, uno, por medio dedos corres-pondientes sellos de rentas internas quedando por tal ra-zón completamente indemnizado el Erario por todas las dife-rencias, mermas, evaporaciones etc., que aparecieron en el ron y se le bizo comprender que estaba terminado este asun-*214to> creyéndolo de buena £é porque el Tesoro no había su-frido perjuicio de ningún género y la conducta de los acusa-dos se había justificado, por lo cual no debieron ser con-denados ni pueden ser responsables de los errores que se han cometido en el procedimiento. Para justificar este particular acompaña un documento expedido por el Tesorero de Puerto Rico. Tercero. Que de las pruebas practicadas en el juicio no resulta culpable Quilichini y se hubiera esto demostrado más cumplidamente, si se hubieran consignado en el acta las declaraciones de'sus testigos, requisito que no se cumplió j5or el Secretario; y deduce de todo que su re-presentado no cometió hecho alguno justiciable y concluye solicitando que se le absuelva y, por otrosí, propuso una prueba de libros, que se le denegó oportunamente.
El primer fundamento del recurso no consta del acta, como así lo reconoce la misma representación del apelante, ni tampoco se ha presentado pliego alguno de excepciones para confirmarlo. Pero es lo cierto que si el acusado entró al juicio y durante el curso del mismo no hizo observación ni protesta alguna, es de aplicación la doctrina sentada en “The People v. Hawkins, 127 Cal. 372” que establece que un acusado que entra al juicio *sin haber ejer citado su derecho á pedir que la causa sea sobreseída al no formularse la acusación dentro del término marcado por la ley, se entiende que ha renunciado tal derecho. Así lo ex-presa el Fiscal de esta Corte Suprema, y con él estamos de perfecto acuerdo. En cuanto al segundo punto que se re-fiere á la medida del ron, debe tenerse en cuenta que esa operación se practicó en 5 de Enero del corriente año, en persecución del fraude, por encontrarse de menos en la destilería de Quilichini 56 galones de ron, según el docu-mento que se ha presentado, hecho completamente distinto al que hoy se persigue. Respecto al tercer extremo á que se contrae la formalización del recurso, ante esta Corte, no hay términos hábiles para entrar á considerar si es ó no *215errónea la apreciación qne .de las pruebas ha hecho el Tribunal sentenciador, toda vez que del acta consta lo contra-rio y no se presentó pliego de excepción qne demostrase los errores. Con arreglo,* por tanto, á lo qne resulta de las actuaciones, que es lo que debe tener en cuenta el Tribunal para la decisión del recurso, procede se desestime éste, con las costas á cargo del apelante, confirmándose la sentencia que dictó la Corte de Mayagnez en 24 de Julio del año anterior.

Confirmada.

Jnces concurrentes, Sres. Presidente, Quiñones, y Aso-ciados, Hernández y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.